    Case: 1:20-cv-00570 Document #: 145 Filed: 08/19/20 Page 1 of 3 PageID #:4656




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION
______________________________________________________________________________

DISH NETWORK L.L.C.,                   )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )        Case No. 1:20-CV-00570
                                       )        Hon. Thomas M. Durkin
                                       )
                                       )
COX MEDIA GROUP, LLC et al.,           )
                                       )
      Defendants.                      )
______________________________________________________________________________

                                JOINT SCHEDULING ORDER

       In accordance with this Court’s directive during the August 5, 2020 status conference and

the agreement of the parties, Plaintiff DISH Network L.L.C. (“Plaintiff”), Defendant Cox Media

Group, LLC (“Cox”),1 and Defendants Terrier Media Buyer, Inc. d/b/a Cox Media Group, NBI

Holdings, LLC, Bryson Broadcast Holdings, LLC, Northwest Broadcasting, L.P., Northwest

Broadcasting, Inc., Camelot Media Buyer, Inc., Camelot Media Holdings, LLC, Apollo Global

Management, Inc., Apollo Investment Fund IX, L.P., AP IX (PMC) VoteCo, LLC, and AP IX

Titan Holdings GP, LLC (the “Terrier Defendants” and collectively with Cox, “Defendants”) the

Court enters the following Scheduling Order:

       1.      Terrier Defendants shall answer or otherwise respond to the amended complaint by

September 14, 2020.




1
  Cox reserves its position that discovery shall be limited, if any, with respect to Cox pursuant to
the August 5, 2020 status hearing.


                                                 1
   Case: 1:20-cv-00570 Document #: 145 Filed: 08/19/20 Page 2 of 3 PageID #:4657




       2.      If Terrier Defendants file a motion to dismiss all or part of the amended complaint,

Plaintiff shall file its opposition brief by October 14, 2020. Terrier Defendants’ reply brief, if any,

shall be filed by November 4, 2020.

       3.      The parties shall participate in a telephonic Rule 26(f) conference on a mutually

agreeable date no later than August 28, 2020.

       4.      Initial disclosures shall be completed by September 11, 2020.

       5.      Interrogatories and requests for production of documents shall be issued no later

than November 11, 2020. For interrogatories and document requests issued earlier than November

11, responses shall be due according to the deadlines set by the Federal Rules of Civil Procedure.

For document requests, the producing party shall make a reasonable, good faith effort to begin

producing responsive documents within thirty (30) days after serving its written responses on the

requesting party, and will meet and confer with the requesting party regarding the timing of

supplemental productions, if necessary.

       6.      The parties shall negotiate and complete a remote deposition protocol for any

depositions that must be conducted remotely by December 15, 2020.

       7.      Fact discovery shall be completed by May 4, 2021.

       8.      DISH shall serve expert disclosures, if any, by June 4, 2021. Depositions of these

experts, if any, shall be completed by June 25, 2021. Defendants’ expert disclosures, if any, shall

be served by July 9, 2021. Depositions of Defendants’ experts, if any, shall be completed by July

30, 2021. DISH shall serve rebuttal expert disclosures, if any, by August 10, 2021, and depositions

of any rebuttal experts shall be completed by August 31, 2021.




                                                  2
   Case: 1:20-cv-00570 Document #: 145 Filed: 08/19/20 Page 3 of 3 PageID #:4658




       9.       Any summary judgment motions with supporting memoranda shall be filed by May

18, 2021. Opposition briefs shall be filed by June 15, 2021. Reply briefs, if any, shall be filed by

July 2, 2021.

       10.      The final pre-trial conference will be conducted on October 4, 2021 or another date

to be determined by the Court.

       11.      The parties may modify the foregoing discovery deadlines by agreement provided

that the modification will not prevent them from satisfying the dispositive motion deadlines.


Dated: August 18, 2020

                                                     ENTERED:



                                                     Honorable Thomas M. Durkin
                                                     United States District Judge




                                                 3
